Title: John B. Colvin to Thomas Jefferson, 1 August 1812
From: Colvin, John B.
To: Jefferson, Thomas


          Sir, Washington City, Aug. 1. 1812. 
          I take the liberty of presenting you with a corrected copy of “A Review” of the Address of the Minority of the H. of R. of the U.S. against the prevailing War.
          You will find, by it, that I am still laboring in the cause of my country—a cause in which you have rendered your name immortal. 
          I have the honor to remain, Very respectfully, Your most Ob: Ser:J. B. Colvin
        